 Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 1 of 8 Page ID #60




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STEVEN MURPHY, #M04196                      )
          Plaintiff,                         )
                                             )
 vs.                                         )
                                             )         Case No. 21ïcv–559ïDWD
 ANTHONY WILLS,                              )
 MENARD HEALTH CARE,                         )
 WEXFORD MEDICAL, INC.,                      )
 JOHN BALDWIN, and                           )
 DR. SIDDIQUI,                               )
                                             )
                          Defendants.        )

                        MEMORANDUM AND ORDER

DUGAN, District Judge:

       Plaintiff Steven Murphy, an inmate currently incarcerated at Menard Correctional

Center (“Menard”), has filed an action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights, centering around deliberate indifference to a

serious health condition. (Doc. 1). He seeks monetary damages and injunctive relief. The

case is before the Court for preliminary review of the Complaint pursuant to 28 U.S.C.

§ 1915A and on Plaintiff’s second Motion for Injunction (Doc. 13).

       Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or

asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).



                                            1
    Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 2 of 8 Page ID #61




                                         The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1): In March 2019,

Plaintiff was having significant stomach pain and noticed blood when he had a bowel

movement. Defendant Dr. Siddqui saw Plaintiff and diagnosed him with hemorrhoids

“without doing the proper tests.” (Id., p. 8). He was given antacid medication and

dismissed. The pain and blood have persisted, and Plaintiff has put in for additional sick

calls to request that Siddiqui send him to an outside specialist. Siddiqui has refused.

                                           Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to

characterize the pro se action into the following count:

        Count 1:       Eighth Amendment claim for deliberate indifference to a
                       serious medical need against Siddiqui and Wills.

        The parties and the Court will use these designations in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that

is mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 1

        As an initial matter, Plaintiff’s claims against Defendants Menard Health Care,

Wexford, Baldwin and Wills (in his individual capacity) are DISMISSED without

prejudice. In order to state a viable claim under Section 1983, Plaintiff must set forth facts



1See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon
which relief can be granted if it does not plead “enough facts to state a claim to relief that is
plausible on its face”).

                                                 2
 Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 3 of 8 Page ID #62




showing that each defendant was personally involved in the alleged deprivation of a

constitutional right. Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014). The doctrine of

respondeat superior does not apply to actions filed under § 1983 and therefore, supervisors

and employers cannot be held liable for the errors of their subordinates solely due to that

position. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). “Menard Health Care”

is not an individual or organization and therefore not a proper defendant. Plaintiff does

not plead any facts regarding acts or policies of Wexford, Baldwin or Wills, and so states

no claims against them.

                                          Count 1

       Plaintiff has adequately stated a claim against Siddiqui. Although the grievances

and responses filed by Plaintiff as part of his Complaint (Doc. 1, pp. 10-33) suggest that

Plaintiff did receive significant testing and imaging for these conditions between

November 2018 and April 2021, the Court interprets his claim to be that Siddiqui

persisted with the same testing and treatment knowing that it was inadequate and

ineffective.

                                  Motion for Injunction

       Plaintiff’s second Motion for Injunction (Doc. 13) alleges that his underlying

stomach injury and severe bleeding remains untreated, or at least undertreated. To

obtain preliminary injunctive relief under Rule 65(a) of the Federal Rules of Civil

Procedure, Plaintiff must demonstrate that (1) his underlying case has some likelihood of

success on the merits; (2) no adequate remedy at law exists; and (3) he will suffer

irreparable harm without the relief. Merritte v. Kessel, 561 F. App’x 546, 548 (7th Cir. 2014)

                                              3
 Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 4 of 8 Page ID #63




(citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007)). A preliminary injunction is “an

extraordinary and drastic remedy, one that should not be granted unless the movant, by

a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968,

972 (1997). Further, the Prison Litigation Reform Act (“PLRA”) requires that any grant

of preliminary injunctive relief or TRO “shall extend no further than necessary to correct

the violation of the Federal right of a particular plaintiff or plaintiffs” and cannot issue

“unless the court finds that such relief is narrowly drawn, extends no further than

necessary to correct the violation of the Federal right, and is the least intrusive means

necessary to correct the violation of the Federal right.” 18 U.S.C. § 3626(a)(2).

       Defendants Siddiqui and Wills will be ordered to respond to Plaintiff’s Motion.

                                         Disposition

       The Complaint survives preliminary screening under 28 U.S.C. §1915A as detailed

above. Plaintiff’s claim against Menard Health Care, Wexford, Baldwin and Wills (in his

individual capacity) are DISMISSED without prejudice. However, Wills will remain a

party to the case in his official capacity for purposes of enacting any injunctive relief that

may be ordered.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Injunction (Doc. 13) is

TAKEN UNDER ADVISEMENT. Defendants Siddiqui and Wills are ORDERED to file

a response to Plaintiff’s request for injunctive relief within 14 days of receipt of this Order.

       IT IS FURTHER ORDERED the Clerk of Court shall prepare for Siddiqui and

Wills: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

                                               4
 Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 5 of 8 Page ID #64




a copy of the Complaint, and this Memorandum and Order to each Defendant’s place of

employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that Defendant, and

the Court will require that Defendant pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk. Address information shall not be

maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merit Review Order.

       IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under § 1915, Plaintiff will be required to pay the

full amount of the costs, even though his application to proceed in forma pauperis was

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

                                             5
 Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 6 of 8 Page ID #65




will not independently investigate his whereabouts. This shall be done in writing and

not later than 7 days after a transfer or other change in address occurs. Failure to comply

with this order will cause a delay in the transmission of court documents and may result

in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 13, 2021



                                                  __________________________
                                                  David W. Dugan
                                                  United States District Judge




                                              6
 Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 7 of 8 Page ID #66




                                     Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of

your lawsuit and serve them with a copy of your complaint. After service has been

achieved, the defendants will enter their appearance and file an Answer to the complaint.

It will likely take at least 60 days from the date of this Order to receive the defendants’

Answers, but it is entirely possible that it will take 90 days or more. When all of the

defendants have filed Answers, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for the defendants before filing any motions, to give the

defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at his time, unless otherwise directed

by the Court.

       The Court wishes to remind the Plaintiff that litigation is often viewed a series of

hurdles that the Plaintiff must clear to get to another hurdle. Initial screening is such a

hurdle, but it is a very low one for the Plaintiff to clear. As noted above, surviving initial

screening only requires the bare statement of a claim that, if proven, could entitle Plaintiff

to some relief. At trial, he will need to prove by a preponderance of evidence that the facts

alleged actually occurred and that those facts satisfy the legal requirements for recovery.

Trial is the highest and most difficult of hurdles for any Plaintiff to clear.




                                              7
Case 3:21-cv-00559-DWD Document 14 Filed 08/13/21 Page 8 of 8 Page ID #67




                                    8
